DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of elected species in the reply filed on October 21st, 2020 is acknowledged. However as indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. In this case, Applicant does not specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error.
Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 9 – 18, and 27 – 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Claims 1 – 8, 19 – 26, and 31 (the second recitation of claim 31 as discussed below) are being examined in the present action.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 31 been renumbered 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 – 8, 19 – 26, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biel (US 2018/0220707).
Claim 1: Biel teaches a liquid transport element (capillary tube 46) for an aerosol delivery device ([0031] – [0039]), the liquid transport element comprising: 
a rigid monolith, wherein the rigid monolith comprises an exterior surface and a longitudinal axis ([0040]: “The glass capillary tube 46 may preferably be inflexible or stiff. The thickness of the glass wall of the glass capillary tube 46 may be such that no bending of the glass capillary tube 46 is possible. Such embodiment may have the advantage that mechanical stability is enhanced and steady, reliable liquid transportation is provided.” Further, the instant specification discloses where, “in one embodiment, the rigid monolith 360 may include one or more lumen 364 extending substantially parallel with the longitudinal axis L. The one or more lumen 364 may render the rigid monolith 360 substantially hollow:” PG-PUB [0089]; i.e. the monolith as claimed is not required to be a solid structure and the disclosed capillary tube of Biel meets the disclosure), 
wherein the exterior surface comprises at least one discontinuity (at least one opening 66, [0064], fig. 10; openings 166, [0068], fig. 11; openings 266, [0074], fig. 14).

Claims 2 – 8: Biel further teaches wherein:
at least a portion of the rigid monolith is substantially cylindrical (rigid monolith is a cylinder, figs, 9 – 11, [0062] – [0069]);
the at least one discontinuity is an opening to a bore;


    PNG
    media_image1.png
    305
    621
    media_image1.png
    Greyscale

wherein the bore extends radially relative to the longitudinal axis (fig. 11 as below);

    PNG
    media_image2.png
    289
    591
    media_image2.png
    Greyscale

wherein the bore comprises a plurality of bores arrayed along the longitudinal axis and around the longitudinal axis; rows of the array extend along the longitudinal axis for at least a portion of a length of the cylinder; the bores in one row are staggered with respect to the bores in an adjacent row (fig. 10 as annotated below, [0064] – [0067]).

    PNG
    media_image3.png
    400
    677
    media_image3.png
    Greyscale


Claims 19 – 20, Biel further teaches an atomizer (26, [0070]) comprising: 
a fluid transport element comprising the same claimed structural elements as claim 1 discussed above; and a heater (wire 28) comprising a conductive heating element engaged with the discontinuity, the conductive heating element configured to generate heat through resistive heating or inductive heating ([0066] – [0067], [0073] – [0074], figs. 13 – 14)
wherein the heating element is a wire ([0047], [0066], [0075]).

Claims 21 – 26 recite the same limitations as discussed above regarding claims 2 – 8.

Claim 32: Biel further teaches an aerosol delivery device ([0024]) comprising:  
20an outer housing ([0025]); 
a reservoir containing a liquid (liquid reservoir 34, [0004]); 
a heater configured to vaporize the liquid ([0047], [0066] – [0067], [0073] – [0075], figs. 13 – 14)
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Althorpe (US 2017/0360092) discloses a similar ceramic heater/wicking element with apertures formed therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taryn Trace Willett/            Examiner, Art Unit 1747